Citation Nr: 1761023	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-31 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for depression, secondary to a service-connected lumbar condition.

2. Entitlement to an increased rating for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 until May 1987 and from August 2005 to January 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran underwent a hearing before the undersigned Veterans Law Judge in October 2015. 


FINDINGS OF FACT

1. On October 28, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the entitlement to an increased rating for sinusitis. 

2. Resolving all reasonable doubt in the Veteran's favor, the Veteran's depression is etiologically related to the Veteran's service-connected lumbar spine condition.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for sinusitis have been met.

2. The criteria to establish service connection for depression, on a secondary basis, are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sinusitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as an increased rating for sinusitis at his October 2015 hearing.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to that issue.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 

Service Connection

The Veteran contends that he is entitled to service connection for depression. For the forthcoming reasons, the Board finds service connection warranted.
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The record reveals that the Veteran suffers from depression, related to the Veteran's lumbar spine condition. In August 2010, the Veteran underwent a C&P examination in which the examiner confirmed the Veteran's depression and determined the Veteran's condition was related to the Veteran's service-connected lumbar spine condition, as the Veteran, formerly a very active individual, was no longer able to enjoy his previous activities and active lifestyle. Although there is negative nexus evidence of record, namely a July 2011 Compensation and Pension (C&P) examination, the Board finds that the positive evidence is approximately equivalent. Accordingly, the Veteran fulfills the criteria necessary for service connection on a secondary basis, and service connection is granted.


ORDER

The appeal for entitlement to an increased rating for sinusitis is dismissed.

Service connection for depression is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


